ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jason Eric Fischer committed professional misconduct warranting public discipline, namely, improperly converting to his own use more than $2 million in funds from the escrow account of his mortgage closing business, in violation of Minn. R. Prof. Conduct 8.4(b) and (c).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is disbarment.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Jason Eric Fischer is disbarred. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page Associate Justice